Electronically Filed
                                                      Supreme Court
                                                      SCMF-XX-XXXXXXX
                                                      16-DEC-2021
                                                      08:18 AM
                                                      Dkt. 167 ORD


                          SCMF-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            In the Matter of the Judiciary’s Response
                     to the COVID-19 Outbreak


     ORDER FURTHER EXTENDING JUNE 5, 2020 ORDER TEMPORARILY
  SUSPENDING IN PART HAWAIʻI RULES OF PENAL PROCEDURE RULE 6(a)
               (CIRCUIT COURT OF THE FIRST CIRCUIT)
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On March 4, 2020, Governor David Ige declared a state

of emergency in Hawaiʻi in response to the public health threat

posed by COVID-19.   In response to the declared state of

emergency, the Chief Justice issued an Order on March 16, 2020,

which, among other things, postponed non-urgent court business

in an effort to ensure the health and safety of court personnel

and users, and minimize the risk of spreading COVID-19 in the

courts.

          Pursuant to the Chief Justice’s May 22, 2020 Order

Regarding Jury Trial and Grand Juries, beginning June 1, 2020,

grand jury proceedings were allowed to commence as directed by
the chief judge of the respective circuit.   At that time, based

on recommended health and safety guidelines that physical

distancing be maintained, and with limited resources, the First

Circuit Court did not have the capacity in Ka‘ahumanu Hale to

place 16 grand jurors as required under Hawaiʻi Rules of Penal

Procedure Rule 6(a), as well as the individuals required to be

present while the grand jury is in session as set forth under

Hawaiʻi Rules of Penal Procedure Rule 6(d), in the same space and

allow for physical distancing.

          Therefore, to protect the health and safety of

Judiciary personnel, jurors, and court users consistent with the

recommendations of public health authorities, while maintaining

court operations during the COVID-19 pandemic without

unnecessary delay, on June 5, 2020, this court issued its “Order

Temporarily Suspending in Part Hawai‘i Rules of Penal Procedure

Rule 6(a)”, which, as to the First Circuit, temporarily reduced

the number of members of a grand jury from 16 members to 12

members through July 31, 2020.   As the positivity rate of COVID-

19 cases increased, and the ongoing health concerns and the

continued mandate for physical distancing remained in place, it

was necessary to extend the June 5, 2020 order.    Currently, the

June 5, 2020 order expires on December 31, 2021.

          The First Circuit Court has taken significant steps to

be able to allow grand jury proceedings to resume with 12-member

                                 2
grand jury panels and in compliance with physical distancing

measures.     Given the fluidity of pandemic conditions and the

recent emergence of the Omicron variant, current emergency

orders and health and safety guidelines in place, and continued

guidance regarding physical distancing, it is necessary for the

12-member grand jury panels to remain in effect to allow the

First Circuit Court to continue to hold grand jury proceedings.

            Therefore, pursuant to Article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes §§ 602-5(a)(6)

and 612-27,

            IT IS HEREBY ORDERED that the June 5, 2020 “Order

Temporarily Suspending in Part Hawai‘i Rules of Penal Procedure

Rule 6(a)” is further extended until June 30, 2022.     This order

may be modified or extended as necessary.

            Dated:   Honolulu, Hawaiʻi, December 16, 2021.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                   3